DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 11/19/2021. Claims 1-20 are currently pending in the application. An action follows below:
Response to Arguments
The drawing objection in the previous Office action dated 08/26/2021 has been withdrawn in light of the replaced drawing submitted 11/19/2021.
In response to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim in the previous Office action, Applicant amends all independent claims and provides on pages 10-11 of the amendment arguments which have been fully considered, but they are not persuasive because the Office action does not map the dummy display period DH as a display image. See the below rejection of the newly amended claims 1, 10 and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites limitations, “the test pattern is a display image, the touch panel noise generated by the display image reduces noise interference of a display panel to a touch panel in the touch display panel” in last two lines, which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, the original disclosure does not explicitly disclose the limitation, “the test pattern is a display image”.
Second, the original disclosure, specifically ¶ 35 of the corresponding U.S. publication, discloses:
“There are many noise interference factors in noise interference from a liquid crystal display to a touch screen. For example, the noise interference factors may include power of a power supply of a display panel, a display panel load, display panel material, etc. Among these noise interference factors, a display pattern of the display panel has greater noise interference to the touch screen. Due to different modes of level change of pixel arrays under different display patterns, different electromagnetic fields will be generated, which will generate noises with significantly different interference degrees to the touch screen. In the drive circuit of the touch display panel according to the embodiment of the disclosure, by inserting a test pattern, of which generated touch panel noise is lower than a preset noise threshold, between display image frames in every preset time interval, which cannot be perceived by a user due to persistence of vision, accuracy of touch event detection of the touch screen is improved, and thus specification determination of an active pen is improved.”

The above paragraph discloses a display pattern of the display panel having greater noise interference to the touch screen and the touch panel noise, which is generated from the test pattern, being lower than a preset noise threshold. However, the original disclosure does not explicitly disclose or discuss in detail the touch panel noise, which is generated by the test pattern [[or the display image, as claimed]], reducing noise interference of a display panel to a touch panel in the touch display panel, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 10 and 18, see the rejection of claim 1 for similar limitations.
As per claims 2-9, 11-17, 19 and 20, these claims are therefore rejected for the same reason set forth in independent claim 1, 10, or 18.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0060337 A1; hereinafter Kim.)
As per claims 1, 10 and 18, Kim discloses a touch display apparatus comprising a touch display panel and a drive circuit of the touch display panel (see at least Fig. 2 and any of Figs. 5-8, disclosing various embodiments of the touch display apparatus 10; in order to easily discuss, while the specific embodiment corresponding to Figs. 2 and 5 is discussed in detail, other embodiments are also read in the current claimed invention; see at least Figs. 2 and 5, disclosing a touch display apparatus 10 comprising a touch display panel including at least element (TSP, DIS, 12-18) and a drive circuit (12-18) of the touch display panel) and an associated drive method thereof (see at least Figs. 15-16,) wherein the drive circuit comprises a system unit (see at least Fig. 2; ¶ 51:1-4, disclosing a part of an element 16, which generates a touch enable signal TEN, construed as the claimed system unit) and a timing controller (see at least Fig. 2, disclosing the claimed timing controller construed as a combination of at least another part of the element 16 for generating RGB data and control signals provided to the elements [12, 14] and a part of the element 18 receiving the touch enable signal TEN,) wherein: 
the system unit is configured to send a touch enabled signal to the timing controller when a touch function is enabled (see at least Fig. 2; ¶ 51:1-4, disclosing the construed system unit configured to send a touch enabled signal TEN to the construed timing controller when a touch function is enabled;) 
the timing controller is configured to receive the touch enabled signal from the system unit, insert a test pattern between display image frames in every preset time interval (see the above discussion; or see at least Fig. 2; ¶ 51:1-4, disclosing the construed timing controller configured to receive the touch enabled signal TEN from the system unit; see Fig. 4; ¶ 95, disclosing the display image inserted in the display period Td as a high logic level of the touch enable signal TEN; further see at least Figs. 15-16; ¶¶ 112-113, disclosing the touch driving device 18 configured to receive the touch enabled signal TEN from the system unit, insert a display image, as a test pattern, when the TEN signal has a high logic level between a low logic level pulse “14” and a low logic level pulse “15” or a high logic level between a low logic level pulse “15” and a low logic level pulse “16”, in the dummy touch period DH, i.e., insert a display image, as a test pattern, between display image frames in every dummy touch period DH construed as the preset time interval,) wherein
touch panel noise generated by the test pattern is lower than a preset noise threshold (see at least ¶ 65, disclosing a noise of the touch driving signal increasing depending on changes in data of the input image data; further see ¶ 88, disclosing a display noise mixed with the touch driving signal; based on at least ¶ 65 and ¶ 88, Kim expressly discloses the display image, as the test pattern, generating touch panel noise; further see at least Fig. 16, specifically the flow path of steps S2, S3 and S5; ¶¶ 112-113, disclosing that touch panel noise [[level]] generated by the test pattern in the dummy touch sensing period DH is lower than a reference value construed as a preset noise threshold,)
the test pattern is a display image (see the above discussion,) and
the touch panel noise generated by the display image reduces noise interference of a display panel to a touch panel in the touch display panel (see the above discussion regarding to the touch panel noise generated by the display image as the test pattern; further see at least ¶ 110, disclosing the dummy touch period used in a frequency hopping technology for avoiding a noise; see at least Figs. 15-16, specifically the flow path of steps S2, S3 and S5; ¶¶ 112-113, disclosing to change, if necessary, the driving frequency applied to the touch driving signal to obtain the touch panel noise [[level]] generated by the test pattern in the dummy touch sensing period DH is lower than a reference value construed as a preset noise threshold; further see ¶¶ 87-88, disclosing the insertion of the display image and the appropriate driving frequency of the touch driving signal greatly reducing a display noise mixed with the touch driving signal.)

As per claims 2 and 11, Kim discloses the drive circuit further comprising a control unit and a touch drive unit (see at least Figs. 2 and 5; ¶¶ 62-64, disclosing the drive circuit further comprising a control unit including at least a part of the element TIC configured to receive the touch enabled signal TEN sent from the construed system unit, generate a touch synchronization signal [MUX C1-C3] according to the touch enabled signal TEN, and output the touch synchronization signal to a touch drive unit which comprises at least elements [100-120, 140]; see at least ¶¶ 66-67,) wherein 
the system unit is further configured to send the touch enabled signal to the control unit when the touch function is enabled (see the above discussion; or see at least Fig. 2; ¶ 62, disclosing the construed system unit configured to send the touch enabled signal TEN to the control unit when the touch function is enabled;) 
the control unit is configured to receive the touch enabled signal from the system unit, generate a touch synchronization signal according to the touch enabled signal, and output the touch synchronization signal to the touch drive unit (see the above discussion; or see at least Figs. 2 and 5; ¶¶ 62-64, disclosing the construed control unit configured to receive the touch enabled signal TEN from the system unit, generate a touch synchronization signal [MUX C1-C3] according to the touch enabled signal, and output the touch synchronization signal to the touch drive unit;) and 
the touch drive unit is configured to scan touch rows of the touch display panel according to the touch synchronization signal in display of an image frame (see at least Figs. 15-16; ¶¶ 62, 93, 112, 113, disclosing the touch drive unit configured to scan touch rows of the touch display panel according to the low logic level of the touch synchronization signal TEN in display of an image frame.)

As per claims 3 and 12, Kim discloses the control unit being a microcontroller unit, and the touch drive unit is a touch IC (see at least Fig. 5, disclosing the construed control unit being a microcontroller unit and the touch drive unit being a DIC as the claimed touch IC.)

As per claims 4 and 13, Kim discloses the drive circuit further comprising: a gate drive unit (14; see at least Fig. 2,) wherein 
the timing controller is further configured to output gate drive signals to the gate drive unit (see at least Fig. 2, disclosing the construed timing controller configured to output gate drive signals [GSP, GSC, GOE] to the gate drive unit 14;) 
the gate drive unit is configured to generate gate control signals according to the gate drive signals and output the gate control signals to gate lines of the touch display panel to progressively scan the gate lines (see at least Fig. 2; ¶¶ 87-88, disclosing the gate drive unit 14 configured to generate gate control signals on the gate lines G1-Gn according to the gate drive signals [GSP, GSC, GOE] and output the gate control signals to gate lines G1-Gn of the touch display panel to progressively scan the gate lines.)
 
As per claim 5, Kim discloses the gate drive unit being a Gate IC or a Gate Driver on Array (GOA) circuit (see at least Fig. 2.)
As per claims 6 and 14, Kim discloses the system unit further configured to divide a time period in which the touch display panel displays each image frame into N control periods, wherein each control period comprises a display period and a touch period that are sequentially set, and N is an integer greater than or equal to 1; in the time period when the touch display panel see at least Fig. 4; ¶¶ 87-89, disclosing the system unit further configured to divide a time period in which the touch display panel displays each image frame into N control periods (e.g., N=2), wherein each control period comprises a display period Td and a touch period Tt that are sequentially set, and N (e.g., N=2) is an integer greater than 1; in the time period when the touch display panel displays each image frame, the gate drive unit scans a plurality of gate lines G1-Gn of the touch display panel in sequence in N display periods, and the touch drive unit scans a plurality of touch rows of the touch display panel in sequence in each touch period Tt.)
As per claims 7 and 15, Kim discloses the system unit further configured to send a first notification to the timing controller at beginning of each of the N display periods, to notify the timing controller of start of each of the N display periods, and send a second notification to the timing controller and the control unit at beginning of a touch period, to notify the timing controller and the control unit of start of the touch period (see the discussion in the rejection of claim 1; or see at least Fig. 2; ¶ 51:1-4, disclosing the construed timing controller configured to receive the touch enabled signal TEN from the system unit; further see at least Fig. 4; ¶ 62, disclosing the touch enabled signal TEN including two levels, one level indicating a first notification to the timing controller at beginning of each of the N display periods, to notify the timing controller of start of each of the N display periods and another level indicating a second notification to the timing controller and the control unit at beginning of a touch period, to notify the timing controller and the control unit of start of the touch period.)
As per claims 8 and 16, Kim discloses the system unit further configured to send a first notification to the timing controller to notify the timing controller of start of a display period when a display function is turned on, and send a second notification to the timing controller and the control unit to notify the timing controller and the control unit of start of a touch period when the touch function is turned on (see the discussion in the rejection of claim 7; see at least Fig. 2; ¶ 51:1-4, disclosing the construed timing controller configured to receive the touch enabled signal TEN from the system unit; further see at least Figs. 2, 4 and 5; ¶¶ 61-62, disclosing the touch enabled signal TEN sent to the construed control circuit and the construed timing controller and including two levels, one level indicating a first notification to the timing controller to notify the timing controller of start of a display period Td when a display function is turned on and another level indicating a second notification to the timing controller and the control unit to notify the timing controller and the control unit of start of a touch period Tt when the touch function is turned on.)
As per claims 9 and 20, Kim discloses wherein inserting, by the timing controller, a test pattern between display image frames in every preset time interval, comprises: inserting one said test pattern every other display image frame or more display image frames; or, inserting one said test pattern in one or more touch periods in display of an image frame in every preset time interval (see the discussion in the rejection of claim 1; further see at least Figs. 15-16; ¶¶ 112-113, disclosing, wherein inserting, by the construed timing controller, a test pattern between display image frames in every dummy touch period as every preset time interval, comprises: inserting one said test pattern every other display image frame or more display image frames; or, inserting one said test pattern in one or more touch periods in display of an image frame in every preset time interval.)
As per claim 17, Kim discloses wherein the touch display panel is a Single Layer On Cell (SLOC) touch display panel (see at least Fig. 3; ¶ 49, disclosing the touch sensors of the touch screen TSP embedded in a pixel array of a display panel DIS to form a single-layer-on-cell touch display panel) and a touch mode of the touch display panel is through an active pen (see at least Figs. 2, 19-20; any of ¶¶ 89, 110, 118, disclosing a touch mode of the touch display panel being through an active stylus pen 20.)
As per claim 19, see the discussion in the rejection of claims 2, 4, 6 and 9 for similar limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626